Citation Nr: 1130057	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

4.  Entitlement to an initial compensable rating for service-connected hemorrhoid disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2005, June 2008, and February 2009 decisions rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the December 2005 decision, the RO, in pertinent part denied service connection for an acquired psychiatric disorder manifested by an anxiety disorder.  Because the Veteran is diagnosed with psychiatric disorders other than an anxiety disorder, the Board has recharacterized the issue to include any psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  In the June 2008 decision, the RO, in pertinent part, denied entitlement to service connection for pes planus.  Finally, in the February 2009 decision, the RO, in pertinent part, denied service connection for a cervical spine disability and denied a compensable evaluation for service-connected hemorrhoid disability.  

In May 2007, the Veteran testified at a hearing at the RO.  In May 2011, the Veteran testified at a hearing at the RO before the undersigned.  Transcripts of the proceedings are of record.  

The issues of entitlement to service connection degenerative disc disease of the cervical spine and entitlement to a compensable rating for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  PTSD was incurred during active military service.  

2.  Bilateral pes planus pre-existed entry onto active duty.  

3.  Bilateral pes planus was aggravated beyond the normal course of the disability during active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder manifested by PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2009); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

2.  Bilateral pes planus was aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its implementing regulations, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, including obtaining medical examinations or opinions if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2010).  VA is not required to provide assistance to a claimant, however, if there is no reasonable possibility that such assistance would aid in substantiating the claim.  See Id.

The United States Court of Appeals for Veterans Claims (Court) has concluded that the VCAA was not applicable where further assistance would not aid the appellant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In this matter, in view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the appellant in substantiating his claims.  

II.  Background and Analysis

A.  Acquired Psychiatric Disorder

The Veteran contends that he suffers from an anxiety disorder and PTSD that are directly related to his active duty service.  During the hearing, the Veteran stated that he witnessed the suicide of a fellow soldier and was the first responder following the incident.  He attributes a current psychiatric disability to this incident.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).  

Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Here, there is no allegation that the psychiatric disorder or PTSD is the result of serving combat or based on a fear of hostile military or terrorist activity.  Nevertheless, the Veteran has provided supportive evidence showing a long history of treatment for a psychiatric disorder.  In addition, his treating psychologist and psychiatrist have linked his current disability to active military service.  

For instance, in a February 2006 statement, the Veteran's Board-certified psychiatrists stated that the Veteran was treated for anxiety disorder and PTSD.  The psychiatrist noted that the Veteran's history of chronic anxiety problems "dated back to and around his time of military service."  Given this timeframe, the psychiatrists opined that "it is possible that the [Veteran's] original onset of PTSD and GAD symptoms may stem from events during his military tenure."  

Additionally, in a November 2010 letter, the Veteran's treating psychologist stated that the Veteran was initially diagnosed with PTSD in October 2009 at the time of his intake evaluation.  The report notes that the diagnosis was based on the Veteran's experiencing several traumatic events during service.  Specifically, during his tour in Germany he witnessed a suicide.  As a result, he experienced extreme emotional distress.  He continued to re-experience this traumatic event in the form of distressing, intrusive thoughts and nightmares and intense emotional and physical reactions to reminders of it.  

The Board acknowledges that the service treatment records are silent for evidence of the reported stressor.  Nevertheless, the United States Court of Appeals for the Federal Circuit has recently held that a medical examination report can be used to establish the occurrence of an in-service stressor.  See Menegassi v. Shinseki, 638 F.3d 1379 (2011) (Holding under 38 C.F.R. § 3.304(f)(5) that medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated).

Because there is a medical diagnosis of PTSD related to the claimed in-service stressors, and credible supporting evidence of the occurrence of the stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, manifested by PTSD.

B.  Pes Planus Disability  

In addition to the law and regulations cited above, the law further provides that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  The Court has held that holding that the presumption of soundness only attaches where there has been an induction or enlistment examination in which the later complained of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If, on the other hand, a condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306;  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran reports that he had flat feet prior to entering active duty.  (See Transcript at 3.)  Indeed, his service entrance examination documents clinical finding of mild asymptomatic pes planus.  He contends, however, that the disability was aggravated by service.  During the hearing, he described active duty service as a drill sergeant during which required that he perform frequent road marches.  He also stated that he ran every day during service causing further stress and strain on the feet.  (Transcript at 3.)  His service treatment records document reports of foot pain.  For instance, in a July 1980 Report of Medical Examination, the Veteran checked a box noting a history of past or current foot trouble.  In February 1985, he was seen for treatment with complaints of pain, numbness and swelling involving the feet.  He was seen again in October 1987, again with reports of right foot pain after playing basketball.  His service discharge examination is of record.  It does not include findings, however, of a foot disability.  

Current VA outpatient treatment records note treatment for pes planus with arch supports.  

In a May 2005 letter, one of the Veteran's physicians at Kaiser stated that the bilateral foot pain "may possibly be related to his military career."  In an August 2009 VA outpatient treatment note, a VA staff physician noted the Veteran's service history as a paratrooper, a field artillery crewman, and a drill sergeant.  She noted that the Veteran had uncorrected bilateral pes planus upon entry into the military.  The physician stated that the rigors of service resulted in cumulative trauma to the joints, knees, and spine.  In her opinion, this cumulative trauma "contributed substantially to the worsening of the bilateral pes planus."  

Upon review of the evidence, the Board finds that a bilateral pes planus disability was noted upon entry onto active duty.  The condition was characterized as mild.  As such, the presumption of soundness is not for application and the question is whether such preexisting condition was aggravated by service.  The Board finds that it was.  Here, there are in-service treatment records for bilateral foot pain and swelling.  The Board also notes that the Veteran's in-service duties, as documented in his personnel records, reveal that he was likely exposed to significant trauma to the feet when serving as a paratrooper, a heavy equipment operator, and as a drill sergeant.  Finally, there is competent medical evidence, in the form of the May 2005 letter and August 2009 VA outpatient treatment note stating that the pre-existing condition was likely aggravated during service and also noting a relationship between a current disability and service.  Given the foregoing, the Board finds that the criteria for the award of VA compensation for bilateral pes planus, on the basis of aggravation have been met.  


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for bilateral pes planus is granted.  




REMAND

The Board finds that additional development is required prior to making a determination in the claim for a compensable rating for hemorrhoids and the claim for entitlement to service connection for degenerative disc disease of the cervical spine.  

As to the claim for a compensable rating for hemorrhoids, during the hearing with the undersigned, the Veteran reported that he had to use the bathroom frequently as a result of his service-connected bowel and bladder disabilities.  As a consequence, he described having internal and external hemorrhoids 3-4 times per week.  (Transcript at 7.)  He also stated that the disability worsened since the most recent VA examination.  (Transcript at 6.)  

His statements are deemed credible.  In addition, the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Hence, a contemporaneous VA examination is needed to evaluate the disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).   

As regards the claim for degenerative disc disease of the cervical spine, the Board finds that a VA examination opinion is required.  The Board has considered the August 2009 VA physician's statements that the Veteran developed neck pain during service and indicating that bilateral pes planus resulted in "mechanical dysfunction of the proximal joints and both aggravation and acceleration of degenerative changes in the knees and the spine."  However, while the Veteran's service treatment records document treatment for a low back disability in December 1985 and February 1987, they do not document treatment for neck pain of for a cervical spine disability.  Thus, it is unclear to the Board whether the physician is relying on a history conveyed by the Veteran or upon review of a service record.  Given such, and given the fact that the Veteran has not been afforded a VA examination in connection with the claim for a cervical spine disability, remand for additional development is required.  

Accordingly, these matters are REMANDED for the following action:

1.  The Veteran should be afforded an examination to obtain evidence as to the current severity of service-connected hemorrhoid disability.  The examiner should review the claims file and should note that review in the examination report, taking into account the Veteran's complaints of occasional bleeding and frequent internal and external hemorrhoids.  The examiner should address the specific criteria provided for by DC 7336.  

2.  The Veteran should be afforded a VA orthopedic examination.  Following a review of this remand directive, and after any further review of the Veteran's claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or better) that any degenerative disc disease of the cervical spine is either (1) due to or the result of the Veteran's active military service or (2) due to or aggravated by a service-connected disability, to include, but not limited to, degenerative joint disease of the lumbar spine, a bilateral knee disability, sensory deficits in the bilateral lower extremities, and pes planus.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

3.	The RO/AMC should then readjudicate the claims.  If they remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


